Exhibit 10.5

 

Participants Eligible for Executive

Severance and CIC Plan

 

Restricted Stock Unit Award

(Stericycle, Inc. 2017 Long-Term Incentive Plan)

 

Participant:

_____________________________

 

RSU Grant Date:  

________________

 

Number of RSUs:

_____________________________

 

Vesting Schedule via as Follows:

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Award Agreement”), dated as of the
Grant Date specified above, by and between Stericycle, Inc. (the “Company”) and
Participant, is entered into pursuant to the Stericycle, Inc. 2017 Long-Term
Incentive Plan (as the same may be amended, restated, supplemented and otherwise
modified from time to time, the “Plan”).  This Award Agreement is subject to the
terms and conditions of the Plan.  

1.Defined Terms.  All capitalized terms not otherwise defined in the text of
this Award Agreement have the meanings attributed to them in the Plan.  

2.Grant of Restricted Stock Units.  Subject to the terms and conditions of the
Plan and this Award Agreement, the Company hereby grants to Participant a Full
Value Award under the Plan in the form of restricted stock units (“RSUs”).  The
RSUs shall vest based on Participant’s continued service with the Company and
its Subsidiaries as described in Paragraph 3.  Each RSU constitutes an unfunded
and unsecured promise of the Company to deliver (or cause to be delivered) to
Participant a share of Common Stock, or its cash equivalent, subject to the
terms and conditions of the Plan and this Award Agreement, and is not an actual
share of Common Stock.  Prior to settlement, as described in Paragraph 4, RSUs
are only bookkeeping entries, either on the Company’s own records or on those of
E*Trade (or any other record keeper that the Company may use in connection with
the administration of the Plan), and Participant shall not have any rights as a
stockholder of the Company in respect of his or her RSUs.

3.Vesting.

(a)General Vesting Rules.  This Award shall vest in accordance with the Vesting
Schedule set forth above provided that Participant’s Termination Date has not
occurred as of the applicable Vesting Date.  Subject to the terms and conditions
of this Award Agreement, the actual number of RSUs that become earned and vested
as of a Vesting Date are referred to as “Vested RSUs”.  All RSUs that become
Vested RSUs on a Vesting Date shall be distributed to Participant in accordance
with Paragraph 4.  Except as otherwise provided by the Committee or this Award
Agreement, if Participant’s Termination Date occurs for any reason prior to the
applicable Vesting Date, then, as of Participant’s Termination Date, all then
unvested RSUs shall be cancelled and shall be forfeited, none of unvested RSUs
shall become Vested RSUs and Participant shall have no rights under or with
respect any of the unvested RSUs.  

 



--------------------------------------------------------------------------------

 

(b)Special Rules for Death.  Notwithstanding the provisions of subparagraph
3(a), if Participant’s Termination Date occurs prior to a Vesting Date on
account of Participant’s death, then all of the then outstanding unvested RSUs
shall immediately vest and the date of Participant’s death shall be the “Vesting
Date” for such RSUs for purposes of Paragraph 4.

(c)Employee Covenant Agreement.  This Award is subject to forfeiture and
automatic cancellation as provided in the Employee Covenant Agreement referred
to in Paragraph 6 of this Award Agreement. In addition, Participant may be
required to repay the Company any cash paid in settlement of the Award, and the
net proceeds from the sale of any stock issued in settlement of the Award, as
also provided in the Employee Covenant Agreement.

(d)Change of Control.  If (i) a Change of Control occurs prior to a Vesting
Date, (ii) on or within 12 months following the Change of Control (the
“Protected Period”), Participant’s Termination Date occurs as a result of a
Qualifying Termination (as defined in subparagraph (e)), and (iii) the Release
Requirements (as defined in subparagraph (e)) are satisfied as of the date that
is 60 days following Participant’s Termination Date, then all of the RSUs then
outstanding shall become Vested RSUs and the Termination Date shall be the
“Vesting Date” for purposes of Paragraph 4.

(e)For purposes of this Award Agreement:

(i)A “Qualifying Termination” means the occurrence of Participant’s Termination
Date by reason of (I) termination by the Company or a Subsidiary without Cause
or (II) termination by Participant for Good Reason (as defined below).

(ii)Participant’s Termination Date shall be considered to have terminated for
“Good Reason” if (A) without Participant’s consent, one or more of the following
actions or omissions occurs: (I) a material reduction in Participant’s base
salary or bonus opportunity as in effect immediately prior to the Change of
Control, (II) a material reduction in the level of Participant’s incentive plan
participation (without replacement of substantially equal value) as in effect
immediately prior to the Change of Control, (III) the elimination (without
replacement) of a material benefit provided to Participant immediately prior to
the Change of Control, (IV) Participant is required to be based at any office or
location more than 50 miles from Participant’s office or location in effect
immediately prior to the Change of Control, (V) any material diminution in
Participant’s authority, duties or responsibilities as in effect immediately
prior to the Change of Control, or (VI) any material breach of this Award
Agreement or the Plan by the Company or the Committee, (B) Participant notifies
the Company in writing of the event constituting Good Reason within 90 days
after the occurrence of such event and within the Protected Period, (C) the
Company has not cured the event constituting Good Reason within 30 days
following receipt of the notice from Participant, and (D) Participant terminates
employment within 5 days following expiration of the cure period.  For the
avoidance of doubt, a delay in the delivery of a notice of Good Reason or in
Participant’s termination

2



--------------------------------------------------------------------------------

 

following the lapse of the cure period shall constitute a waiver of
Participant’s ability to terminate for Good Reason under this Award Agreement.

(iii)The “Release Requirements” will be satisfied as of any date provided that,
as of such date, Participant (A) has timely delivered to the Company a general
waiver and release of claims in favor of the Company and related parties (the
“Release”) in such form provided by the Company in its sole discretion and with
such terms and conditions (which shall include, but are not limited to,
non-competition, non-solicitation, confidentiality, and other restrictive
covenants, as well as the events that shall result in the forfeiture,
recoupment, and/or claw-back of the benefits provided under this Award Agreement
and the Plan) as are reasonably acceptable to the Company, (B) Participant does
not revoke the Release, and (C) the revocation period related to such Release
has expired.

4.Settlement.  If any of the RSUs become Vested RSUs, the Award shall be settled
with respect to such Vested RSUs as soon as practicable after the applicable
Vesting Date, but no later than 45 days after the Vesting Date.  Settlement of
the Vested RSUs shall be made, in the sole discretion of the Committee, in (a)
the form of shares of Common Stock (with one share of Common Stock distributed
for each Vested RSU and cash equal in value to any fractional Vested RSU)
registered in the name of Participant, (b) a lump sum cash payment equal to the
Fair Market Value (determined as of the Vesting Date) of the number of shares of
Common Stock determined under subparagraph (a), or (c) a combination of the
payment forms described in subparagraphs (a) and (b).  Participant shall be
entitled to settlement only with respect to Vested RSUs.

5.Withholding.  This Award and the delivery of shares of the Common Stock or the
payment of cash in settlement of the Award pursuant to Paragraph 4 shall be
conditioned upon the satisfaction of any applicable withholding tax
obligation.  Such withholding obligations shall be satisfied through the
surrender of shares of Common Stock (or other amounts) to which the Participant
is otherwise entitled under the Plan (net withholding) unless the Participant
elects to satisfy such withholding (a) through cash payment by the Participant
or (b) through the surrender of shares of Common Stock that the Participant
already owns.  Notwithstanding the foregoing, previously-owned Common Stock that
has been held by Participant or Common Stock to which Participant is entitled
under the Plan may only be used to satisfy the minimum tax withholding required
by applicable law (or other rates that will not have a negative accounting
impact).

6.Employee Covenant Agreement. This Award Agreement and the grant of RSUs to
Participant are subject to Participant’s acceptance of and agreement to be bound
by the Employee Covenant Agreement which has been provided or made available to
Participant with this Award Agreement. The Company would not have granted the
Award to Participant without Participant’s acceptance of and agreement to be
bound by the Employee Covenant Agreement.

7.Transferability.  None of the RSUs may be transferred, assigned or pledged
(whether by operation of law or otherwise), except (i) as provided by will or
the applicable laws

3



--------------------------------------------------------------------------------

 

of intestacy or (ii) in accordance with Section 9.5 of the Plan. The Award shall
not be subject to execution, attachment or similar process.

8.Interpretation/Administration. This Award Agreement is subject to the terms of
the Plan, as the Plan may be amended, but except as required by applicable law,
no amendment of the Plan after the Grant Date shall adversely affect
Participant’s rights in respect of the RSUs without Participant’s consent.

If there is a conflict or inconsistency between this Award Agreement and the
Plan, the terms of the Plan shall control. The Committee’s interpretation of
this Award Agreement and the Plan shall be final and binding.

The authority to manage and control the operation and administration of this
Award shall be vested in the Committee, and the Committee shall have all powers
with respect to the Award and this Award Agreement as it has with respect to the
Plan.  Any interpretation of this Award Agreement by the Committee and any
decision made by it with respect to the Award or this Award Agreement is final
and binding on all persons.

9.No Employment Rights. Nothing in this Award Agreement shall be considered to
confer on Participant any right to continue in the employ of the Company or a
Subsidiary or to limit the right of the Company or a Subsidiary to terminate
Participant’s employment.

10.No Stockholder Rights. Participant shall not have any rights as a stockholder
of the Company in respect of any of RSUs unless and until this Award vests and
is settled in shares of  Common Stock.

11.Governing Law. This Award Agreement shall be governed in accordance with the
laws of the State of Illinois.

12.Binding Effect. This Award Agreement shall be binding on the Company and
Participant and on Participant’s heirs, legatees and legal representatives.

13.Effective Date. This Award shall not become effective until Participant’s
acceptance of this Award and agreement to be bound by the Employee Covenant
Agreement. Upon such acceptance and agreement, this Award shall become
effective, retroactive to the Grant Date, without the necessity of further
action by either the Company or Participant.  If, within 90 days of the Grant
Date, this Award is not accepted and/or if the Employee Covenant Agreement is
not signed and returned to the Company, the Award shall be forfeited and
cancelled and Participant shall have no further rights under or with respect
thereto.

14.Adjustment.  This Award, and the shares of Common Stock subject hereto, shall
be subject to adjustment by the Committee in accordance with the terms of the
Plan.

15.Code Section 409A.  It is intended that any amounts payable or benefits
provided under this Award Agreement shall either be exempt from or comply with
Section 409A of the Code and all regulations, guidance and other interpretive
authority issued thereunder (“Code Section 409A”) so as not to subject
Participant to payment of any additional tax, penalty or interest imposed under
Code Section 409A and any ambiguities herein shall be interpreted to so

4



--------------------------------------------------------------------------------

 

comply.  Neither the Company nor any of the Subsidiaries, however, makes any
representation regarding the tax consequences of this Award.  Notwithstanding
any other provision of this Award Agreement to the contrary, if any payment or
benefit hereunder is subject to Code Section 409A, and if such payment or
benefit is to be paid or provided on account of Participant’s Termination Date
(or other separation from service or termination of employment):

(a)and if Participant is a specified employee (within the meaning of section
409A(a)(2)(B) of the Code) and if any such payment or benefit is required to be
made or provided prior to the first day of the seventh month following
Participant’s separation from service or termination of employment, such payment
or benefit shall be delayed until the first day of the seventh month following
Participant’s separation from service; and

(b)the determination as to whether Participant has had a termination of
employment (or separation from service) shall be made in accordance with the
provisions of Code Section 409A and the guidance issued thereunder without
application of any alternative levels of reductions of bona fide services
permitted thereunder.

5

